TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00392-CV


                               Jacqueline Harrington, Appellant

                                                 v.

                   The Unauthorized Practice of Law Committee, Appellee



              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000316, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On June 10, 2019, appellant Jacqueline Harrington filed a notice of appeal from a

final judgment signed by the trial court on February 19, 2019. Appellant timely filed a motion

for new trial on March 18, 2019. See Tex. R. Civ. P. 329b. Appellant’s motion for new trial

extended her deadline for filing a notice of appeal until 90 days after the judgment was signed,

making the deadline May 20, 2019. See Tex. R. App. P. 26.1(a)(1). That deadline might have

been extended until June 4, 2019, if appellant had filed either a notice of appeal with the trial

court or a motion for extension of time with this Court within 15 days after the deadline for filing

the notice of appeal. See Tex. R. App. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617-18

(Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule 41(a)(2)

[now Rule 26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”).

Appellant’s June 10, 2019 notice of appeal is thus untimely, and we lack jurisdiction over this
appeal. See Tex. R. App. P. 25.1(b) (providing that filing notice of appeal invokes appellate

court’s jurisdiction), id. R. 2 (establishing that appellate court may not alter time for perfecting

appeal in civil case).

                Upon review of the trial-court clerk’s record, the Clerk of this Court sent

appellant a letter informing her that the Court appears to lack jurisdiction over the appeal for the

reasons stated above and requesting a response informing us of any basis that exists for

jurisdiction. The notice further advised appellant that her failure to comply with this request

could result in the dismissal of the appeal.

                Appellant filed a response to our notice, but her response does not inform us of

any basis that exists for jurisdiction. Appellant complains that she did not receive a notice of

entry of judgment from the district clerk, which she asserts would have included permission to

appeal the judgment. However, there is no requirement to receive permission to appeal from a

final judgment. Compare id. R. 26.1 (setting forth deadlines to file notice of appeal from

judgment) with id. R. 28.3 (setting forth procedure for obtaining permission to appeal from

interlocutory order that would not otherwise be appealable). Moreover, appellant’s timely filed

motion for new trial refers to the February 19, 2019 judgment, reflecting that she had actual

knowledge of the judgment within 30 days of its signing. Appellant does not assert, and nothing

in the record indicates, that she followed the procedure set forth in Texas Rule of Civil Procedure

306a(4) to extend the appellate deadlines when a party asserts that it did not receive notice of a

judgment within 20 days of its signing. Appellant also argues that she was awaiting a ruling on

her motion for new trial to file her notice of appeal, but she cites no authority to support her

contention that the notice of appeal was not due until after the trial court either ruled on the

motion or it was overruled by operation of law. See Tex. R. App. P. 26.1(a) (requiring notice of

                                                 2
appeal to be filed within 90 days after the judgment is signed if any party timely files motion for

new trial). Finally, to the extent that appellant may be attempting to assert that she is filing a

restricted appeal, she is not eligible to do so because she timely filed a postjudgment motion.

See id. R. 30.

                 Accordingly, we dismiss the appeal for want of jurisdiction. See id. R. 42.3(a).



                                               __________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 4, 2019




                                                  3